IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Paul Satterfield,                          :
                           Petitioner      :
                                           :
                v.                         :          No. 351 M.D. 2018
                                           :
Pennsylvania Department of                 :
Corrections and John E. Wetzel,            :
                        Respondents        :


PER CURIAM                              ORDER

                NOW, May 22, 2020, Petitioner requests this Court to

reconsider the matter de novo as he believes the Court did not receive or

consider his brief. Because this Court received and considered Petitioner’s

brief before filing its opinion, the application for reconsideration is denied.